COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  LEONEL HERNANDEZ,                                §               No. 08-19-00152-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §                168th District Court

  THE STATE OF TEXAS,                              §             of El Paso County, Texas

                        State.                     §               (TC# 20160D03827)

                                              §
                                            ORDER

       The Court has received a motion to abate this appeal pending the filing of certain

supplemental reporter’s records volumes. Appellant states that the abatement is needed so that

he may review the supplemental reporter’s record volumes—which relate to a motion to suppress

hearing that had not been included in the original record—for possible inclusion in his brief.

       Appellant’s brief is currently due April 20, 2020. The supplemental reporter’s record

volume is due April 24, 2020. Rather than grant an indefinite abatement, we will instead treat

this as a motion for extension of time to file the Appellant’s Brief. We grant Appellant an

extension of 30 days in which to file the brief. In the event that the supplemental reporter’s

record volumes are not filed timely, or for other just cause, the Court will exercise its discretion

to entertain further brief extension requests if such requests are warranted under the

circumstances.

       IT IS SO ORDERED this 15th day of April, 2020.

                                               PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.